 1        Peter J. Petesch, admitted pro hac vice
          Birgitte M. Gingold, WSBA #50630                The Honorable Thomas O. Rice
 2        LITTLER MENDELSON, P.C.
          One Union Square
 3        600 University Street, Suite 3200
          Seattle, WA 98101.3122
 4        Telephone: 206.623.3300
          Fax: 206.447.6965
 5

 6

 7                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WASHINGTON
 8
          CHERYL OLSON,
 9                                                   Case No. 2:17-cv-00426-TOR
                          Plaintiff,
10
                v.                                   STIPULATED PROTECTIVE
11                                                   ORDER
          AARP Inc., a nonprofit corporation,
12        AARP Foundation, a nonprofit
          corporation, and SANDRA MOORE,
13        an individual ,
14                       Defendants.
15

16   1.       PURPOSES AND LIMITATIONS
17            Discovery in this action is likely to involve production of confidential,
18   proprietary, or private information for which special protection may be warranted.
19   Accordingly, the parties hereby stipulate to and petition the court to enter the
20   following Stipulated Protective Order. The parties acknowledge that this agreement
21   does not confer blanket protection on all disclosures or responses to discovery, the
22   protection it affords from public disclosure and use extends only to the limited
23   information or items that are entitled to confidential treatment under the applicable
24   legal principles, and it does not presumptively entitle parties to file confidential
25   information under seal.
26

                                                                    LITTLER MENDELSON, P.C.
      STIPULATED PROTECTIVE ORDER - 1                                     One Union Square
      Case No. 2:17-cv-00426-TOR                                   600 University Street, Suite 3200
                                                                       Seattle, WA 98101.3122
                                                                             206.623.3300
 1   2.    “CONFIDENTIAL” MATERIAL
 2         “Confidential” material shall include the following documents and tangible
 3   things produced or otherwise exchanged: (a) personal identifying information
 4   (including names, Social Security numbers, home addresses or telephone numbers),
 5   sensitive employment records, and documents that are protected by the Health
 6   Insurance Portability and Accountability Act for current and former employees of
 7   AARP and AARP Foundation, and volunteers and participants of the AARP
 8   Foundation Senior Community Service Employment Program (SCSEP);                            (b)
 9   Defendants’ non-public financial, accounting, commercial, proprietary data or
10   applications, or other proprietary or trade secret information; (c) Non-public
11   financial records of AARP Foundation SCSEP participants; (d) Information over
12   which the designating party is obligated to maintain confidentiality by contract or
13   otherwise; and (f) information expressly designated as, and reasonably believed by
14   the designating party to be, confidential in nature.
15   3.    SCOPE
16         The protections conferred by this agreement cover not only confidential
17   material (as defined above), but also (1) any information copied or extracted from
18   confidential material; (2) all copies, excerpts, summaries, or compilations of
19   confidential material; and (3) any testimony, conversations, or presentations by
20   parties or their counsel that might reveal confidential material.
21         However, the protections conferred by this agreement do not cover
22   information that is in the public domain or becomes part of the public domain
23   through trial or otherwise.
24   4.    ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
25         4.1.   Basic Principles. A receiving party may use confidential material that
26   is disclosed or produced by another party or by a non-party in connection with this
                                                                     LITTLER MENDELSON, P.C.
      STIPULATED PROTECTIVE ORDER - 2                                      One Union Square
      Case No. 2:17-cv-00426-TOR                                    600 University Street, Suite 3200
                                                                        Seattle, WA 98101.3122
                                                                              206.623.3300
 1   case only for prosecuting, defending, or attempting to settle this litigation.
 2   Confidential material may be disclosed only to the categories of persons and under
 3   the conditions described in this agreement. Confidential material must be stored and
 4   maintained by a receiving party at a location and in a secure manner that ensures that
 5   access is limited to the persons authorized under this agreement.
 6          4.2.   Disclosure of “CONFIDENTIAL” Information or Items.                          Unless
 7   otherwise ordered by the court to permitted in writing by the designating party, a
 8   receiving party may disclose any confidential material only to:
 9                 (a)      the receiving party’s counsel of record in this action, as well as
10   employees of counsel to whom it is reasonably necessary to disclose the information
11   for this litigation;
12                 (b)      the officers, directors, and employees (including in house
13   counsel) of the receiving party to whom disclosure is reasonably necessary for this
14   litigation, unless the parties agree that a particular document or material produced is
15   for Attorney’s Eyes Only and is so designated;
16                 (c)      experts and consultants to whom disclosure is reasonably
17   necessary for this litigation and who have signed the “Acknowledgment and
18   Agreement to Be Bound” (Exhibit A);
19                 (d)      the court, court personnel, and court reporters and their staff;
20                 (e)      copy or imaging services retained by counsel to assist in the
21   duplication of confidential material, provided that counsel for the party retaining the
22   copy or imaging service instructs the service not to disclose any confidential material
23   to third parties and to immediately return all originals and copies of any confidential
24   material;
25                 (f)      during their depositions, witnesses in the action to whom
26   disclosure is reasonably necessary and who have signed the “Acknowledgment and
                                                                         LITTLER MENDELSON, P.C.
      STIPULATED PROTECTIVE ORDER - 3                                          One Union Square
      Case No. 2:17-cv-00426-TOR                                        600 University Street, Suite 3200
                                                                            Seattle, WA 98101.3122
                                                                                  206.623.3300
 1   Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the designating
 2   party or ordered by the court. Pages of transcribed deposition testimony or exhibits
 3   to depositions that reveal confidential material must be separately bound by the court
 4   reporter and may not be disclosed to anyone except as permitted under this
 5   agreement;
 6                (g)    the author or recipient of a document containing the information
 7   or a custodian or other person who otherwise possessed or knew the information;
 8   and
 9                (h)    mediators engaged by the parties.
10         4.3.   Filing Confidential Material. Before filing confidential material or
11   discussing or referencing such material in court filings, the filing party shall confer
12   with the designating party to determine whether the designating party will remove
13   the confidential designation, whether the document can be redacted, or whether a
14   motion to seal or stipulation and proposed order is warranted.
15   5.    DESIGNATING PROTECTED MATERIAL
16         5.1.   Exercise of Restraint and Care in Designating Material for Protection.
17   Each party or non-party that designates information or items for protection under
18   this agreement must take care to limit any such designation to specific material that
19   qualifies under the appropriate standards. The designating party must designate for
20   protection only those parts of material, documents, items, or oral or written
21   communications for which protection is not warranted are not swept unjustifiably
22   within the ambit of this agreement.
23         Mass, indiscriminate, or routinized designations are prohibited. Designations
24   that are shown to be clearly unjustified or that have been made for an improper
25   purposed (e.g. to unnecessarily encumber or delay the case development process or
26

                                                                     LITTLER MENDELSON, P.C.
      STIPULATED PROTECTIVE ORDER - 4                                      One Union Square
      Case No. 2:17-cv-00426-TOR                                    600 University Street, Suite 3200
                                                                        Seattle, WA 98101.3122
                                                                              206.623.3300
 1   to impose unnecessary expenses and burdens on other parties) expose the
 2   designating party to sanctions.
 3         If it comes to a designating party's attention that information or items that it
 4   designated for protection do not qualify for protection, the designating party must
 5   promptly notify all other parties that it is withdrawing the mistaken designation.
 6         5.2.   Manner and Timing of Designations. Except as otherwise provided in
 7   this agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 8   stipulated or ordered, disclosure or discovery material that qualifies for protection
 9   under this agreement must be clearly so designated before or when that material is
10   disclosed or produced.
11                (a)    Information in documentary form: (e.g., paper or electronic
12   documents and deposition exhibits, but excluding transcripts of depositions or other
13   pretrial or trial proceedings), the designating party must affix the word
14   “CONFIDENTIAL” to each page that contains confidential material. If only a
15   portion or portions of the material on a page qualifies for protection, the producing
16   party also must clearly identify the protected portion(s) (e.g., by making appropriate
17   markings in the margins).
18                (b)    Testimony given in deposition or in other pretrial or trial
19   proceedings: the parties must identify on the record, during the deposition, hearing,
20   or other proceeding, all protected testimony, without prejudice to their right to so
21   designate other testimony after reviewing the transcript. Any party or non-party
22   may, within fifteen days after receiving a deposition transcript, designate portions of
23   the transcript, or exhibits thereto, as confidential. If a party or non-party desires to
24   protect confidential information at trial, the issue should be addressed during the pre-
25   trial conference.
26

                                                                      LITTLER MENDELSON, P.C.
      STIPULATED PROTECTIVE ORDER - 5                                       One Union Square
      Case No. 2:17-cv-00426-TOR                                     600 University Street, Suite 3200
                                                                         Seattle, WA 98101.3122
                                                                               206.623.3300
 1                (c)    Other tangible items:      the producing party must affix in a
 2   prominent place on the exterior of the container or containers in which the
 3   information or item is stored the word “CONFIDENTIAL.” If only a portion or
 4   portions of the information or item warrant protection, the producing party, to the
 5   extent practicable, shall identify the protected portion(s).
 6         5.3.   Inadvertent Failures to Designate. If timely corrected, an inadvertent
 7   failure to designate qualified information or items does not, standing alone, waive
 8   the designating party's right to secure protection under this agreement for such
 9   material. Upon timely correction of a designation, the receiving party must make
10   reasonable efforts to ensure that the material is treated in accordance with the
11   provisions of this agreement.
12   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
13         6.1.   Timing of Challenges.       Any party or non-party may challenge a
14   designation of confidentiality at any time.        Unless a prompt challenge to a
15   designating party's confidentiality designation is necessary to avoid foreseeable,
16   substantial unfairness, unnecessary economic burdens, or a significant disruption or
17   delay of the litigation, a party does not waive its right to challenge a confidentiality
18   designation by electing not to mount a challenge promptly after the original
19   designation is disclosed.
20         6.2.   Meet and Confer. The parties must make every attempt to resolve any
21   dispute regarding confidential designations without court involvement. Any motion
22   regarding confidential designations or for a protective order must include a
23   certification, in the motion or in a declaration or affidavit, that the movant has
24   engaged in a good faith meet and confer conference with other affected parties in an
25   effort to resolve the dispute without court action. The certification must list the date,
26

                                                                       LITTLER MENDELSON, P.C.
      STIPULATED PROTECTIVE ORDER - 6                                        One Union Square
      Case No. 2:17-cv-00426-TOR                                      600 University Street, Suite 3200
                                                                          Seattle, WA 98101.3122
                                                                                206.623.3300
 1   manner, and participants to the conference. A good faith effort to confer requires a
 2   face-to-face meeting or a telephone conference.
 3         6.3.   Judicial Intervention. If the parties cannot resolve a challenge without
 4   court intervention, the designating party may file and serve a motion to retain
 5   confidentiality. The burden of persuasion in any such motion shall be on the
 6   designating party. Frivolous challenges, and those made for an improper purpose
 7   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 8   expose the challenging party to sanctions. All parties shall continue to maintain the
 9   material in question as confidential until the court rules on the challenge.
10   7.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
11         IN OTHER LITIGATION
12         If a party is served with a subpoena or a court order issued in other litigation
13   that compels disclosure of any information or items designated in this action as
14   “CONFIDENTIAL,” that party must:
15                (a)    promptly notify the designating party in writing and include a
16   copy of the subpoena or court order;
17                (b)    promptly notify in writing the party who caused the subpoena or
18   order to issue in the other litigation that some or all of the material covered by the
19   subpoena or order is subject to this agreement. Such notification shall include a copy
20   of this agreement; and
21                (c)    cooperate with respect to all reasonable procedures sought to be
22   pursued by the designating party whose confidential material may be affected.
23   8.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
24         If a receiving party learns that, by inadvertence or otherwise, it has disclosed
25   confidential material to any person or in any circumstance not authorized under this
26   agreement, the receiving party must immediately (a) notify in writing the designating

                                                                      LITTLER MENDELSON, P.C.
      STIPULATED PROTECTIVE ORDER - 7                                       One Union Square
      Case No. 2:17-cv-00426-TOR                                     600 University Street, Suite 3200
                                                                         Seattle, WA 98101.3122
                                                                               206.623.3300
 1   party of the unauthorized disclosures, (b) use its best efforts to retrieve all
 2   unauthorized copies of the protected material, (c) inform the person or persons to
 3   whom unauthorized disclosures were made of all the terms of this agreement, and
 4   (d) request that such person or persons execute the “Acknowledgement and
 5   Agreement to Be Bound” that is attached hereto as Exhibit A.
 6   9.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 7         PROTECTED MATERIAL
 8         When a producing party gives notice to receiving parties that certain
 9   inadvertently produced material is subject to a claim of privilege or other protection,
10   the obligations of the receiving parties are those set forth in Federal Rule of Civil
11   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
12   may be established in an e-discovery order or agreement that provides for production
13   without prior privilege review. Parties shall confer on an appropriate non-waiver
14   order under Fed. R. Evid. 502(d) as set forth herein.
15   10.   NON TERMINATION AND RETURN OF DOCUMENTS
16         Within 60 days after the termination of this action, including all appeals, each
17   receiving party must return all confidential material to the producing party, including
18   all copies, extracts and summaries thereof. Alternatively, the parties may agree upon
19   appropriate methods of destruction.
20         Notwithstanding this provision, counsel are entitled to retain one archival
21   copy of all documents filed with the court, trial, deposition, and hearing transcripts,
22   correspondence, deposition and trial exhibits, expert reports, attorney work product,
23   and consultant and expert work product, even if such materials contain confidential
24   material.
25

26

                                                                     LITTLER MENDELSON, P.C.
      STIPULATED PROTECTIVE ORDER - 8                                      One Union Square
      Case No. 2:17-cv-00426-TOR                                    600 University Street, Suite 3200
                                                                        Seattle, WA 98101.3122
                                                                              206.623.3300
 1         The confidentiality obligations imposed by this agreement shall remain in
 2   effect until a designating party agrees otherwise in writing or a court orders
 3   otherwise.
 4         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 5
     DATED: January 23, 2019       /s/Paul S. Stewart____________________
 6
                                   Paul S. Stewart, WSBA #45469
 7                                 Alex M. Wilson, WSBA #54309
 8                                 Attorneys for Plaintiff

 9
     DATED: January 23, 2019       /s/ Birgitte M. Gingold
10                                 Birgitte M. Gingold, WSBA # 50630
11                                 Peter J. Petesch, admitted pro hac vice
                                   Attorneys for Defendants
12

13

14   PURSUANT TO STIPULATION, IT IS SO ORDERED.
15

16
     DATED: January 24, 2019
                                   Honorable Thomas O. Rice
17                                 Chief United States District Judge
18

19

20

21

22

23

24

25

26

                                                                 LITTLER MENDELSON, P.C.
     STIPULATED PROTECTIVE ORDER - 9                                   One Union Square
     Case No. 2:17-cv-00426-TOR                                 600 University Street, Suite 3200
                                                                    Seattle, WA 98101.3122
                                                                          206.623.3300
 1                                          EXHIBIT A
 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I,                    [print or type full name], of            [print or type full
 4   address], declare under penalty of perjury that I have read in its entirety and
 5   understand the Stipulated Protective Order that was issued by the United States
 6   District Court for the Western District of Washington on [date] in the case of
 7   Cheryl Olson v. AARP et al. Case No. 2:17-cv-00426-TOR. I agree to comply with
 8   and to be bound by all terms of this Stipulated Protective Order and I understand and
 9   acknowledge that failure to so comply could expose me to sanctions and punishment
10   in the nature of contempt. I solemnly promise that I will not disclose in any manner
11   any information or item that is subject to this Stipulated Protective Order to any
12   person or entity except in strict compliance with the provisions of this Order.
13           I further agree to submit to the jurisdiction of the United States District Court
14   for the Eastern District of Washington for the purpose of enforcing the terms of this
15   Stipulated Protective Order, even if such enforcement proceedings occur after
16   termination of this action.
17

18   Date:
19   City and State where sworn and signed:
20   Printed name:
21   Signature:
22

23

24

25

26

                                                                       LITTLER MENDELSON, P.C.
      STIPULATED PROTECTIVE ORDER - 10                                       One Union Square
      Case No. 2:17-cv-00426-TOR                                      600 University Street, Suite 3200
                                                                          Seattle, WA 98101.3122
                                                                                206.623.3300
